DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on December 28, 2020 in which claims 1-, 3-8, 11, 13-15, 17, 20-23 are presented for examination. Claims 2, 9-10, 12, 16 and 18-19 have been cancelled.

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s Specification in [0021] discloses “For example, for an example welt portion having a length (e.g., circumference) of 3-3/4 inches (LO) and a stretched length of 8 inches (L1), the example welt portion has a percent elongation of about 115%.”, here the disclosure of 3-3/4 appears to be a typographical error, and should read as 3-3¾. 
Appropriate correction is required.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-8, 11, 13-15, 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (2010/0095435) in view of Crawford (2,953,003) in view of Bird (3,064,456) in view of Rad (2010/0107702).
Regarding claim 1, Stuart teaches, a garment (10, [0023], figure 1) comprising: a body portion configured to encircle at least part of a lower leg of a wearer of the garment (10 comprises 20 configured to encircle at least part of a lower leg of a wearer of 10, [0025], figure 1, see also, [0023]); and a welt portion adjacent an end of the body portion and configured to encircle and directly contact a foot of the wearer (28 is adjacent to an end of 20 and is configured to encircle and directly contact a foot of the wearer, “The circumferential band 28 may be in the texture and style of a general welting that is sewn into the body of the stocking 10”, [0028], “a thin resilient circumferential band 28 that encircles the lip of the open toe area 24 of the foot engaging portion 18. That is, the circumferential band surrounds the periphery of the body in the open toe area 24. The circumferential band 28 allows the entire lip of the open toe area 24 to engage with the base of the wear's toes 16 when the foot is passed through the foot engaging portion 18”, [0027], figure 1), the welt portion comprising a welt having a cylindrical ring shape and defining an opening (28 comprises a welt having a cylindrical ring shape and defining an opening “a thin resilient circumferential band 28 that encircles the lip of the open toe area 24 of the foot engaging portion 18. That is, the circumferential band surrounds the periphery of the body in the open toe 
While Stuart discloses a welt portion, “general welting”, [0028], Stuart fails to teach, a turned welt, the welt portion having an elongation of at least 115% and the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion; the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn.
Crawford teaches, a garment (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W, and a shadow welt or mock welt S is: knit integral therewith and 10 a leg portion L' attached thereto as well as a foot 
portion, F'”, Col. 4 ln. 7-11, figures 3 and 5); and a turned welt having a cylindrical ring shape and defining an opening (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W,”, Col. 4 ln. 7-8, “The turned welt W is formed by the use of transfer hooks which are conventional in a knitting machine having a dial driven in timed relation to the needle cylinder”, Col. 4 ln. 11-13, figures 3 and 5, therefore, W is a turned welt having a cylindrical ring shape and defining an opening), and the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion (“In the modifications of the turned welt W, in Figures 4, 5 and 6…The illustration in Figure 5 shows the elastic 20 yam being used throughout the welt portion both inside and outside and then a plain 

as well as a neat appearance”, Col. 5 ln. 42-47, figures 3 and 5, “It is an 
object of this invention to provide a novel tubular fabric and method of knitting wherein an elastic yarn is knitted in spaced courses and an inelastic yarn knitted in intervening courses to form a stretchable top or welt portion of women's fine gage hosiery where the hosiery is knit on a machine adapted to knit a plurality of courses with each revolution of the needle cylinder. It is another object of this invention to provide a tubular knit fabric top for hosiery which includes the knitting of elastic in a manner to prevent a ribbed appearance while allowing a maximum amount of stretch. Knitting in the elastic yarn, rather than laying in the elastic as is the common practice at present, has an important advantage in that the elastic yarn will stabilize the stitches formed of the inelastic yarn and provide the proper amount of stretch to make the hose self-supporting on the 
leg of the wearer” Col. 1 ln. 22-38, therefore, due to the elastic used, W is configured to compress a portion of  the wearer when stretched beyond an initial, unstretched length of W); the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn (In the modifications of the turned welt W, in Figures 4, 5 and 6…The illustration in Figure 5 shows the elastic 20 yam being used throughout the welt portion both inside and outside and then a plain fabric knit in the shadows S which is a one ply or single 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the welt portion of Stuart as a turned welt configured to compress a portion of the wearer when stretched beyond an initial, unstretched length of the welt portion, the welt comprising a first yarn and a second yarn as taught by Crawford; in order to have a welt portion that “has very high stretchability as well as a neat appearance”, Col. 5 ln. 45-47 that also will provide the proper amount of stretch to allow the garment to self support, see Col. 1 ln. 35-38.
The combined references teach, the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion (as combined above 28 of Stuart is constructed as welt portion W as taught by Crawford, in which 28 of Stuart is configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of 28).

Rad teaches, a knitted in band for pantyhose, Abstract, teaches, a welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn (“The panty portion 12 and the leg portions 14 and 16 of this invention are made of a stretch yarns, such as nylon to provide a relatively small amount of compressive force against the body of the wearer.  In other words, the panty portion 12 and the leg portions 14 and 16 are made entirely with a stretch yarn without the use of elastic yarns”, [0035], “The footless pantyhose undergarment 10 of this invention has a stretch nylon with a denier of 80 or less. However for a thinner footless pantyhose undergarment 10, a stretch nylon with a denier of 60 or less should be used”, [0036], “The waistband 18 is a knitted-in welt…made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier spandex, during the knitting.  The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves.”, [0039], therefore, 18 comprises a first yarn having a first thickness (“a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier spandex,”) and 12/14 comprises a second yarn having a second thickness (“a stretch nylon with a denier of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the welt portion of the combined references with a first yarn having a thickness greater than a second yarn located in the body portion, as taught by Rad in order to provide the user so that the welt portion of elastic yarn has a higher denier spandex which causes the welt portion and the garment to stay in place while the wearer moves, see [0039].
Even though Rad does not specifically disclose “the first thickness of the first yarn is about three times the second thickness of the second yarn” as claimed, Rad does disclose that 18 is made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier”, [0039], in which the elastic yarn is 120 or higher denier, and the body yarn is a stretch nylon with a denier of 60 or less, [0036]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different thickness for the first yarn to be about three times the second thickness of the second yarn in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, by making the first yarn about three times the thickness of the second yarn would allow for greater elastic properties which would allow for the garment to better remain in place on the user, see Rad [0039] which discloses “The high denier 
While Crawford discloses the welt portion having a first yarn that is elastic, and Rad discloses a welt portion having elastic yarn, see above, the combined references fail to teach, the welt portion having an elongation of at least 115%.
Bird, a garment with elastic yarn, teaches, elastic yarn having an elongation of at least 115% (“The elastic stretchable yarns 38 included in the ankle and lower calf portion 18 (which may also include the foot portion 22) are preferably natural rubber threads but may be any synthetic or elastomeric yarn having similar stretching capacity (150-600% of original unstretched length prior to covering) and the other properties and characteristic of rubber required for the present use.”, Col. 6 ln. 18-24, see also Col. 2 ln. 59-67, therefore, the elastic yarn has an elongation of at least 115%). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide elastic yarn of the welt portion of the combined references, as an elastic yarn having an elongation of at least 115%, as taught by Bird in order to provide the user with a welt portion that has “the capability of returning substantially instantaneously to its original unstretched length after being so stretched”, Col. 2 ln. 63-67.
Regarding claim 4, the combined references teach, wherein the welt portion comprises a silicone band attached to or integral to the welt portion (Stuart, “The circumferential band 28 may be in the texture and style of a general welting that is sewn into the body of the stocking 10…the circumferential band 28 may be formed from a material such as a rubberized or silicon material”, [0028], figure 1, therefore, 28 of 
Regarding claim 5, the combined references teach, wherein the welt portion is free from silicone (Stuart, “The circumferential band 28 may be in the texture and style of a general welting that is sewn into the body of the stocking 10 or it may be seamlessly integrated into the body of the stocking 10.  In some embodiments of the invention the circumferential band 28 may be formed from a material such as a rubberized…material”, [0028], figure 1, therefore, 28 of Stuart (which is a turned welt as taught by Crawford) is free from silicone).
Regarding claim 6, the combined references teach, the welt portion comprises nylon and spandex yarns (Stuart 28 as combined above with Crawford, Rad and Bird).
While Stuart discloses in [0027] that “The circumferential band 28 may be formed from an elastic material to help keep the stocking in place around the ball of the foot.  The elastic material may be formed, for example, by integrating elastic fibers (natural, synthetic or a combination thereof) into the yarn or other material that forms the body of the stocking 10”, the combined references fail to teach, wherein the welt portion comprises nylon and spandex yarns.
Rad further teaches, wherein the welt portion comprises nylon and spandex yarns (“The waistband 18 is a knitted-in welt…made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier spandex, during the knitting.  The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves.”, [0039], therefore, 18 comprises nylon and spandex yarns).


Regarding claim 7, the combined references teach, wherein the welt portion is seamlessly knit to the body portion (Stuart, “The circumferential band 28 may be in the texture and style of a general welting that is sewn into the body of the stocking 10 or it may be seamlessly integrated into the body of the stocking 10”, [0028], therefore, 28 of Stuart is seamlessly knit to 20, Examiner notes: Crawford also discloses that turned welt W is seamlessly knit to the body portion L', see Col. 4 ln. 7-11).
Regarding claim 8, the combined references teach, wherein the welt portion is sewn to the body portion (Stuart, 28 is sewn to 20, “The circumferential band 28 may be in the texture and style of a general welting that is sewn into the body of the stocking 10”, [0028], figure 1, note: 20 is part of 10, [0025], Examiner notes: Crawford discloses that turned welt W is seamlessly knit to the body portion L', see Col. 4 ln. 7-11, which reads as W is sewn to L' as claimed).
Regarding claim 11, the combined references teach, wherein the first yarn comprises a 70 denier yarn (as combined above as taught by Rad the first yarn is “made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier spandex, during the knitting”, [0039], in which the body yarn “has a stretch nylon with a denier of 80 or less. However for a thinner footless pantyhose undergarment 10, a stretch nylon with a denier of 60 or less should be used”, [0036], 
Even though Rad does not specifically disclose “a 70 denier yarn” as claimed, Rad does disclose that the body yarn is a stretch nylon with a denier of 80 or less, [0036]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different thickness for the first yarn to have a stretch nylon with a 70 denier yarn coupled with the elastic yarn in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, by making the first yarn to have a stretch nylon with a 70 denier yarn coupled with the elastic yarn would allow for greater elastic properties which would allow for the garment to better remain in place on the user, see Rad [0039] which discloses “The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves”.
Regarding claim 13, the combined references teach, wherein the garment comprises tights, stockings, hosiery, pants, or long underwear (Stuart, “Reference to stockings throughout this application includes, without limitation, knee high stockings, full leg stockings, pantyhose, socks (e.g., crew, mid-calf, high-calf, knee-high, ped-like) and the like, which are intended to cover the foot and at least a portion of the ankle, calf, knee or leg of the person”, [0023], therefore, 10 comprises tights, stockings, hosiery, pants, or long underwear).

The combined references fail to teach, sheer hosiery.
Rad further teaches, sheer hosiery (“the panty portion 12 and the leg portions 14 
and 16 can be made to be all sheer or all opaque and can be knitted with any stitch pattern”, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hosiery garment of the combined references as sheer hosiery as taught by Rad; in order to provide the user with hosiery that is sheer for a different aesthetic, over hosiery that is for example, opaque.
Absent a showing of criticality with respect to sheer hosiery, even though Stuart does not specifically disclose does not disclose “sheer hosiery” as claimed, Applicant’s Specification discloses in [0005], that “The garment can include sheer hosiery” and in [0024] “the garment 100 can include hosiery (e.g., sheer hosiery), tights, stockings, pants, long underwear, and/or other garment types”, therefore, it, would have been 


Regarding claim 15, Stuart teaches, a method, comprising: encircling, with a body portion of a garment, at least part of a lower leg of a wearer of the garment (“the leg engaging portion 20 replaceably and comfortably engages the wearer's leg”, [0025], “Reference to stockings throughout this application includes, without limitation, knee high stockings, full leg stockings, pantyhose, socks (e.g., crew, mid-calf, high-calf, knee-high, ped-like) and the like, which are intended to cover the foot and at least a portion of the ankle, calf, knee or leg of the person”, [0023], therefore, with 20 engaging and covering the wearer’s leg, 20 of 10 encircles at least part of a lower leg of a wearer of 10); and encircling and directly contacting, with a welt portion of the garment, a portion of a foot of the wearer, the welt portion being connected to the body portion and 
While Stuart discloses “general welting”[0028], Stuart fails to teach, a turned welt the welt portion having an elongation of at least 115%, wherein encircling the portion of the foot comprises compressing the portion of the foot of the wearer with the welt portion when the welt portion is stretched beyond an initial, unstretched length; wherein the welt portion comprises a first yarn having a first thickness and the body portion comprises a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn.
While Stuart discloses a welt portion, “general welting”, [0028], Stuart fails to teach, a turned welt, the welt portion having an elongation of at least 115% and the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion; the welt portion comprising a 
Crawford teaches, a garment (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W, and a shadow welt or mock welt S is: knit integral therewith and 10 a leg portion L' attached thereto as well as a foot 
portion, F'”, Col. 4 ln. 7-11, figures 3 and 5); and a turned welt having a continuous cylindrical ring shape (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W,”, Col. 4 ln. 7-8, “The turned welt W is formed by the use of transfer hooks which are conventional in a knitting machine having a dial driven in timed relation to the needle cylinder”, Col. 4 ln. 11-13, figures 3 and 5, therefore, W is a turned welt having a continuous cylindrical ring shape), and the welt portion configured to compress a portion of the wearer when stretched beyond an initial, unstretched length of the welt portion (“In the modifications of the turned welt W, in Figures 4, 5 and 6…The illustration in Figure 5 shows the elastic 20 yam being used throughout the welt portion both inside and outside and then a plain fabric knit in the shadows S which is a one ply or single thickness”, Col. 4 ln. 14-22, “It is thus seen that I have provided a novel fabric which incorporates the knitting of an elastic yarn in selected wales at spaced courses and the knitting of an inelastic yarn in every wale at intervening courses to thus form a fabric which has very high stretchability as well as a neat appearance”, Col. 5 ln. 42-47, figures 3 and 5, “It is an object of this invention to provide a novel tubular fabric and method of knitting wherein an elastic yarn is knitted in spaced courses and an inelastic yarn knitted in intervening courses to form a stretchable top or welt 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the welt portion of Stuart as a turned welt configured to compress a portion of the wearer when stretched beyond an initial, unstretched length of the welt portion, the welt comprising a first yarn and a second yarn as taught by Crawford; in order to have a welt portion that “has very high stretchability as well as a neat appearance”, Col. 5 ln. 45-47 that also will provide the proper amount of stretch to allow the garment to self support, see Col. 1 ln. 35-38.
The combined references teach, the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion (as combined above 28 of Stuart is constructed as welt portion W as taught by Crawford, in which 28 of Stuart is configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of 28).
While Crawford discloses the welt portion having a first yarn that is elastic and a second yarn that is inelastic, see above, the combined references fail to teach, the welt portion having an elongation of at least 115%; the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the welt portion of the combined references with a first yarn having a thickness greater than a second yarn 
Even though Rad does not specifically disclose “the first thickness of the first yarn is about three times the second thickness of the second yarn” as claimed, Rad does disclose that 18 is made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier”, [0039], in which the elastic yarn is 120 or higher denier, and the body yarn is a stretch nylon with a denier of 60 or less, [0036]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different thickness for the first yarn to be about three times the second thickness of the second yarn in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, by making the first yarn about three times the thickness of the second yarn would allow for greater elastic properties which would allow for the garment to better remain in place on the user, see Rad [0039] which discloses “The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves”.
While Crawford discloses the welt portion having a first yarn that is elastic, and Rad discloses a welt portion having elastic yarn, see above, the combined references fail to teach, the welt portion having an elongation of at least 115%.
Bird, a garment with elastic yarn, teaches, elastic yarn having an elongation of at least 115% (“The elastic stretchable yarns 38 included in the ankle and lower calf 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide elastic yarn of the welt portion of the combined references, as an elastic yarn having an elongation of at least 115%, as taught by Bird in order to provide the user with a welt portion that has “the capability of returning substantially instantaneously to its original unstretched length after being so stretched”, Col. 2 ln. 63-67.
Regarding claim 20, the combined references teach, wherein the welt portion is free from silicone, and the foot of the wearer does not contact silicone proximate to the welt portion (Stuart, “The circumferential band 28 may be in the texture and style of a general welting that is sewn into the body of the stocking 10 or it may be seamlessly integrated into the body of the stocking 10. In some embodiments of the invention the circumferential band 28 may be formed from a material such as a rubberized…material”, [0028], figure 1, therefore, 28 is free from silicone in which the foot of the wearer does not contact silicone proximate to 28).
Regarding claim 22, the combined references teach, wherein the turned welt comprises a width dimension from a first longitudinal end of the turned welt to a second, opposite longitudinal end of the turned welt, the width dimension being between 1/8 inch and 1/2 inch (Stuart, “In other cases the band may be only about a quarter inch wide 
Regarding claim 23, the combined references teach, wherein the turned welt comprises a width dimension from a first longitudinal end of the turned welt to a second, opposite longitudinal end of the turned welt, the width dimension being between 1/8 inch and 1/2 inch (Stuart, “In other cases the band may be only about a quarter inch wide and therefore may exhibit less elasticity”, [0027], therefore, wherein 28 of Stuart, as a turned welt as taught by Crawford, comprises a width dimension from a first longitudinal end of 28 to a second, opposite longitudinal end of 28, the width dimension being between 1/8 inch and 1/2 inch, see annotated figure 1).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Stuart (2010/0095435) in view of Crawford (2,953,003) in view of Bird (3,064,456) in view of Rad (2010/0107702) in view of Higgins  (2016/0081840).
Regarding claim 6, the combined references teach, the welt portion comprises nylon and spandex yarns (Stuart 28 as combined above with Crawford).
While Stuart discloses in [0027] that “The circumferential band 28 may be formed from an elastic material to help keep the stocking in place around the ball of the foot.  The elastic material may be formed, for example, by integrating elastic fibers (natural, synthetic or a combination thereof) into the yarn or other material that forms the body of 
Higgins, a foot garment, see [0006], teaches, wherein the welt portion comprises nylon and spandex yarns (“An integrated double-welt appliance allows the knitting of double-welts, elastic welts and double-toes”, [0037], “the exemplary foot garment 10 comprises ankle and toe welts 21, 22 (or fabric closures) at respective open leg and toe ends of the garment 10, and integrally-knit ankle and foot portions 24 and 25 divided into axially adjacent circumferential regions. These circumferential regions may be designated as…open toe region 36…The zones 41-46 are uniquely crosshatched in the drawings in order to readily distinguish one zone from another”, [0038], “The exemplary foot garment 10 may be formed throughout of a closed-loop Jersey-knit body yarn comprising micro-nylon, moisture wicking fibers...Elastic yarns, such as a spandex or other elastomer, are laid-in the body yarn in predetermined areas of the foot garment 10 to create multiple distinct zones of predetermined compression.  One exemplary construction comprises approximately 76% 140-denier micro-nylon and 24% 280-denier LYCRA.RTM.  spandex”, [0036], “he second light compression zone 46 is located directly adjacent the moderate compression zone 45, and is designed to reside proximate the metatarso-phalangeal joints of the wearer forming the toe welt 22”, [0040], “The knit construction in the light compression zone 46 (labeled "Zone 1") includes elastic yarns "E" of increasing length in an course-to-course axial direction towards to the open toe end of the garment 10.  This reduces compression at the toe region 36 in the direction indicated at arrow 55”, [0044], therefore, 22 (also disclosed as open toe region 36 and zone 46) comprises nylon and spandex yarns).
.
Claims 1, 3, 15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Dickson (2014/0128785) in view of Crawford (2,953,003) in view of Bird (3,064,456) in view of Rad (2010/0107702).
Regarding claim 1, Dickson teaches, a garment (1, [0040], figures 1 and 2) comprising: a body portion configured to encircle at least part of a lower leg of a wearer of the garment (12 comprises 20 configured to encircle at least part of a lower leg of a wearer of 1, [0040], figures 1 and 2); and a welt portion adjacent an end of the body portion and configured to encircle a foot of the wearer (25 is adjacent to an end of 20 and is configured to encircle a foot of the wearer, “A toe opening 24 is provided on the bottom surface 20 of the sole adjacent the toe region 13 of the foot portion 11. The toe opening 24 is surrounded by an elastic welt 25”, [0050], figure 2, see also [0026]), the welt portion comprising a welt having a cylindrical ring shape and defining an opening (25 comprises a welt having a cylindrical ring shape and defining 24 “A toe opening 24 is provided on the bottom surface 20 of the sole adjacent the toe region 13 of the foot portion 11. The toe opening 24 is surrounded by an elastic welt 25”, [0050], figure 2).
While Dickson discloses “an elastic welt 25”, [0050], Dicskon fails to teach, a turned welt, the welt portion having an elongation of at least 115% and the welt portion 
Crawford teaches, a garment (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W, and a shadow welt or mock welt S is: knit integral therewith and 10 a leg portion L' attached thereto as well as a foot 
portion, F'”, Col. 4 ln. 7-11, figures 3 and 5); and a turned welt having a cylindrical ring shape and defining an opening (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W,”, Col. 4 ln. 7-8, “The turned welt W is formed by the use of transfer hooks which are conventional in a knitting machine having a dial driven in timed relation to the needle cylinder”, Col. 4 ln. 11-13, figures 3 and 5, therefore, W is a turned welt having a cylindrical ring shape and defining an opening), and the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion (“In the modifications of the turned welt W, in Figures 4, 5 and 6…The illustration in Figure 5 shows the elastic 20 yam being used throughout the welt portion both inside and outside and then a plain 
fabric knit in the shadows S which is a one ply or single thickness”, Col. 4 ln. 14-22, “It is thus seen that I have provided a novel fabric which incorporates the knitting of an elastic yarn in selected wales at spaced courses and the knitting of an inelastic yarn in every wale at intervening courses to thus form a fabric which has very high stretchability 
as well as a neat appearance”, Col. 5 ln. 42-47, figures 3 and 5, “It is an 

leg of the wearer” Col. 1 ln. 22-38, therefore, due to the elastic used, W is configured to compress a portion of  the wearer when stretched beyond an initial, unstretched length of W); the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn (In the modifications of the turned welt W, in Figures 4, 5 and 6…The illustration in Figure 5 shows the elastic 20 yam being used throughout the welt portion both inside and outside and then a plain fabric knit in the shadows S which is a one ply or single thickness”, Col. 4 ln. 14-22, “It is thus seen that I have provided a novel fabric which incorporates the knitting of an elastic yarn in selected wales at spaced courses and the knitting of an inelastic yarn in every wale at intervening courses to thus form a fabric which has very high stretchability as well as a neat appearance”, Col. 5 ln. 42-47, figures 3 and 5, “It is an object of this invention to provide a novel tubular fabric and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the welt portion of Dickenson as a turned welt configured to compress a portion of the wearer when stretched beyond an initial, unstretched length of the welt portion, the welt comprising a first yarn and a second yarn as taught by Crawford; in order to have a welt portion that “has very high stretchability as well as a neat appearance”, Col. 5 ln. 45-47 that also will provide the proper amount of stretch to allow the garment to self support, see Col. 1 ln. 35-38.
The combined references teach, the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion (as combined above 25 of Dickenson is constructed as welt portion W as taught by Crawford, in which 25 of Dickenson is configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of 25).
While Crawford discloses the welt portion having a first yarn that is elastic and a second yarn that is inelastic, see above, the combined references fail to teach, the welt portion having an elongation of at least 115%; the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second 
Rad teaches, a knitted in band for pantyhose, Abstract, teaches, a welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn (“The panty portion 12 and the leg portions 14 and 16 of this invention are made of a stretch yarns, such as nylon to provide a relatively small amount of compressive force against the body of the wearer.  In other words, the panty portion 12 and the leg portions 14 and 16 are made entirely with a stretch yarn without the use of elastic yarns”, [0035], “The footless pantyhose undergarment 10 of this invention has a stretch nylon with a denier of 80 or less. However for a thinner footless pantyhose undergarment 10, a stretch nylon with a denier of 60 or less should be used”, [0036], “The waistband 18 is a knitted-in welt…made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier spandex, during the knitting.  The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves.”, [0039], therefore, 18 comprises a first yarn having a first thickness (“a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier spandex,”) and 12/14 comprises a second yarn having a second thickness (“a stretch nylon with a denier of 60 or less”), and the first thickness of the first yarn of having a thickness of 120 denier or higher is about three times the second thickness of the second yarn of 60 denier or less).

Even though Rad does not specifically disclose “the first thickness of the first yarn is about three times the second thickness of the second yarn” as claimed, Rad does disclose that 18 is made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier”, [0039], in which the elastic yarn is 120 or higher denier, and the body yarn is a stretch nylon with a denier of 60 or less, [0036]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different thickness for the first yarn to be about three times the second thickness of the second yarn in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, by making the first yarn about three times the thickness of the second yarn would allow for greater elastic properties which would allow for the garment to better remain in place on the user, see Rad [0039] which discloses “The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves”.

Bird, a garment with elastic yarn, teaches, elastic yarn having an elongation of at least 115% (“The elastic stretchable yarns 38 included in the ankle and lower calf portion 18 (which may also include the foot portion 22) are preferably natural rubber threads but may be any synthetic or elastomeric yarn having similar stretching capacity (150-600% of original unstretched length prior to covering) and the other properties and characteristic of rubber required for the present use.”, Col. 6 ln. 18-24, see also Col. 2 ln. 59-67, therefore, the elastic yarn has an elongation of at least 115%). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide elastic yarn of the welt portion of the combined references, as an elastic yarn having an elongation of at least 115%, as taught by Bird in order to provide the user with a welt portion that has “the capability of returning substantially instantaneously to its original unstretched length after being so stretched”, Col. 2 ln. 63-67.
Regarding claim 3, the combined references teach, wherein the welt portion is configured to encircle the foot at toe of the foot (Dickson, “A toe opening 24 is provided on the bottom surface 20 of the sole adjacent the toe region 13 of the foot portion 11. The toe opening 24 is surrounded by an elastic welt 25.  The welt 25 and toe opening 24 can be stretched open to surround one or more of the wearer's toes, when needed, to allow inspection of the toes while the stocking 1 is worn”, [0050], therefore, the welt portion is configured to encircle the foot at a toe of the foot).

Regarding claim 15, Dickson teaches, a method, comprising: encircling, with a body portion of a garment, at least part of a lower leg of a wearer of the garment (“The stocking 1 is a knee high stocking and comprises a foot portion 11 and a leg portion 12 extending upwardly from the foot portion 11.  In use, i.e. when the stocking is worn by a wearer, the foot portion 11 is configured to cover the wearer's foot and the leg portion 12 is configured to cover the wearer's lower leg, up to their knee”, [0040], “the compression stocking may further comprise a leg portion that extends from the foot portion up to the wearer's knee or thigh.  The compression stocking may be a knee high stocking or a thigh high stocking”, [0030], therefore, 12 of 1 encircles at least part of a lower leg of a wearer of 1); and encircling and directly contacting, with a welt portion of the garment, a portion of a foot of the wearer, the welt portion being connected to the 
While Dickson discloses “an elastic welt 25”, [0050], Dicskon fails to teach, a turned welt, the welt portion having an elongation of at least 115% and the welt portion configured to compress a portion of the foot of the wearer when stretched beyond an initial, unstretched length of the welt portion; the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn.
Crawford teaches, a garment (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W, and a shadow welt or mock welt S is: knit integral therewith and 10 a leg portion L' attached thereto as well as a foot 
portion, F'”, Col. 4 ln. 7-11, figures 3 and 5); and a turned welt having a cylindrical ring shape and defining an opening (“the hose illustrated at H' in Figure 3, a top of the turned welt type is provided and indicated at W,”, Col. 4 ln. 7-8, “The turned welt W is formed by the use of transfer hooks which are conventional in a knitting machine having a dial driven in timed relation to the needle cylinder”, Col. 4 ln. 11-13, figures 3 and 5, therefore, W is a turned welt having a cylindrical ring shape and defining an opening), 
fabric knit in the shadows S which is a one ply or single thickness”, Col. 4 ln. 14-22, “It is thus seen that I have provided a novel fabric which incorporates the knitting of an elastic yarn in selected wales at spaced courses and the knitting of an inelastic yarn in every wale at intervening courses to thus form a fabric which has very high stretchability 
as well as a neat appearance”, Col. 5 ln. 42-47, figures 3 and 5, “It is an 
object of this invention to provide a novel tubular fabric and method of knitting wherein an elastic yarn is knitted in spaced courses and an inelastic yarn knitted in intervening courses to form a stretchable top or welt portion of women's fine gage hosiery where the hosiery is knit on a machine adapted to knit a plurality of courses with each revolution of the needle cylinder. It is another object of this invention to provide a tubular knit fabric top for hosiery which includes the knitting of elastic in a manner to prevent a ribbed appearance while allowing a maximum amount of stretch. Knitting in the elastic yarn, rather than laying in the elastic as is the common practice at present, has an important advantage in that the elastic yarn will stabilize the stitches formed of the inelastic yarn and provide the proper amount of stretch to make the hose self-supporting on the 
leg of the wearer” Col. 1 ln. 22-38, therefore, due to the elastic used, W is configured to compress a portion of  the wearer when stretched beyond an initial, unstretched length of W); the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the welt portion of Stuart as a turned welt configured to compress a portion of the wearer when stretched beyond an initial, unstretched length of the welt portion, the welt comprising a first yarn and a second yarn as taught by Crawford; in order to have a welt portion that “has very high stretchability as well as a neat appearance”, Col. 5 ln. 45-47 that also will provide the proper amount of stretch to allow the garment to self support, see Col. 1 ln. 35-38.

While Crawford discloses the welt portion having a first yarn that is elastic and a second yarn that is inelastic, see above, the combined references fail to teach, the welt portion having an elongation of at least 115%; the welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn.
Rad teaches, a knitted in band for pantyhose, Abstract, teaches, a welt portion comprising a first yarn having a first thickness and the body portion comprising a second yarn having a second thickness, and the first thickness of the first yarn is about three times the second thickness of the second yarn (“The panty portion 12 and the leg portions 14 and 16 of this invention are made of a stretch yarns, such as nylon to provide a relatively small amount of compressive force against the body of the wearer.  In other words, the panty portion 12 and the leg portions 14 and 16 are made entirely with a stretch yarn without the use of elastic yarns”, [0035], “The footless pantyhose undergarment 10 of this invention has a stretch nylon with a denier of 80 or less. However for a thinner footless pantyhose undergarment 10, a stretch nylon with a denier of 60 or less should be used”, [0036], “The waistband 18 is a knitted-in welt…made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the welt portion of the combined references with a first yarn having a thickness greater than a second yarn located in the body portion, as taught by Rad in order to provide the user so that the welt portion of elastic yarn has a higher denier spandex which causes the welt portion and the garment to stay in place while the wearer moves, see [0039].
Even though Rad does not specifically disclose “the first thickness of the first yarn is about three times the second thickness of the second yarn” as claimed, Rad does disclose that 18 is made of a body yarn, such as nylon, coupled with an elastic yarn, such as 120 or higher denier”, [0039], in which the elastic yarn is 120 or higher denier, and the body yarn is a stretch nylon with a denier of 60 or less, [0036]. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different thickness for the first yarn to be about three times the second thickness of the second yarn in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the In re Aller, 105 USPQ 233. Here, by making the first yarn about three times the thickness of the second yarn would allow for greater elastic properties which would allow for the garment to better remain in place on the user, see Rad [0039] which discloses “The high denier spandex causes the waistband and the pantyhose to stay in place while the wearer moves”.
While Crawford discloses the welt portion having a first yarn that is elastic, and Rad discloses a welt portion having elastic yarn, see above, the combined references fail to teach, the welt portion having an elongation of at least 115%.
Bird, a garment with elastic yarn, teaches, elastic yarn having an elongation of at least 115% (“The elastic stretchable yarns 38 included in the ankle and lower calf portion 18 (which may also include the foot portion 22) are preferably natural rubber threads but may be any synthetic or elastomeric yarn having similar stretching capacity (150-600% of original unstretched length prior to covering) and the other properties and characteristic of rubber required for the present use.”, Col. 6 ln. 18-24, see also Col. 2 ln. 59-67, therefore, the elastic yarn has an elongation of at least 115%). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide elastic yarn of the welt portion of the combined references, as an elastic yarn having an elongation of at least 115%, as taught by Bird in order to provide the user with a welt portion that has “the capability of returning substantially instantaneously to its original unstretched length after being so stretched”, Col. 2 ln. 63-67.

Further, Dickenson discloses “The welt 25 and toe opening 24 can be stretched open to surround one or more of the wearer's toes, when needed, to allow inspection of the toes while the stocking 1 is worn” in [0050]. Even though Dickson does not specifically disclose does not specifically disclose “encircling, with the welt portion, an arch area of the foot of the wearer” as claimed, it, however, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the welt 25 to encircle an arch area of the foot of the wearer. Such modification would be considered a mere choice of a preferred configuration for the non-evaporative liquid as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the modification of having the welt 25 encircle the foot at an arch area of the foot of the user provides the advantage of allowing for inspection of a greater surface area (midfoot area) of the user’s foot while the stocking is worn. 




    PNG
    media_image1.png
    733
    600
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed December 28, 2020, with respect to the rejection(s) of claim(s) 1-23 under 35 USC 103 have been considered but are moot because the argument do not apply to the current grounds of rejection. In view of Applicant’s amendment, new prior art has been applied. Applicant’s arguments appear to be drawn only to the newly amended limitations, which have been considered but are moot in view of the new ground(s) of rejection, see Office Action above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Examiner, Art Unit 3732